Citation Nr: 0624918	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  06-01 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 until March 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The appellant submitted additional evidence in June 2006.  In 
connection with the submission of this evidence, the 
appellant waived RO consideration of the additional evidence.  
The Board can, therefore, proceed to consider this evidence 
and issue a decision.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  At the time of the veteran's death, he was not in receipt 
of service connection for any disability.

2.  The veteran died in 1998 due to hypotension due to, or as 
a consequence of septic shock, due to, or as a consequence of 
staph aureus infection with obesity listed as a significant 
condition contributing to death but not related to the cause 
of death.

3.  A service connected disability was neither the principal 
nor a contributory cause of the veteran's death.
CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 
3.303, 3.304, 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the appellant and her representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) inform the 
appellant about the information and evidence VA will seek to 
provide; (3) inform the appellant about the information and 
evidence she was expected to provide and (4) request the 
appellant provide any evidence in her possession which 
pertains to the claim.  This notification was satisfied by 
way of letters dated in April 2005 and April 2006.  

The April 2005 letter explained VA's duties and the 
appellant's duties in connection with her claims.  This 
letter advised the appellant of what the evidence needed to 
show to substantiate her claim for service connection for 
cause of death.  The RO requested evidence illustrating the 
appellant is the unmarried spouse of the veteran and medical 
evidence showing a probability that the condition that 
contributed to the veteran's death was caused by an injury or 
disease that began during service.  The RO advised the 
appellant VA would obtain medical records from VA facilities 
and would assist in obtaining private medical records.  A 
copy of the death certificate was requested.  The appellant 
was informed that the claim for benefits, the divorce decree 
and insurance documents had been associated with the claims 
file.  

The April 2006 letter informed the appellant of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection is granted.  The appellant was advised 
that disability ratings would be determined on the level of 
the disability and depend upon the nature and symptoms of the 
condition, severity and duration of the symptoms and the 
impact of the condition on employment.  The RO indicated the 
appellant could submit evidence such as ongoing treatment 
records, Social Security Administration determinations, 
statements from employers and other lay statements for the 
RO's consideration in assignment of a disability rating.  The 
RO also indicated the effective date was generally based upon 
the date the RO received the claim or the date the evidence 
showed a certain level of disability under the rating 
schedule.  The appellant was informed she could submit 
evidence such as the dates treatment began, service medical 
records and reports of treatment of the condition while the 
veteran was in training or in the Guard or Reserve to assist 
the RO in determining a proper effective date.  The April 
2006 letter complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which requires VA provide 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if the claim for service 
connection is awarded.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and private medical records are associated 
with the claims file.  In addition, the appellant has been 
afforded a Board hearing in connection with her claim.  The 
appellant and her representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide her claim.  In fact, 
during the June 2006 Board hearing, the appellant indicated 
that she provided everything she had in her possession.  See 
Transcript at 6.  As such, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that the case is ready 
for appellate review.

The Merits of the Claim

The appellant seeks service connection for the cause of the 
veteran's death.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied. 

Evidence of record discloses the veteran died in mid-1998.  
The death certificate listed the cause of death as 
hypotension due to, or as a consequence of septic shock, due 
to, or as a consequence of staph aureus infection.  Obesity 
was listed as a significant condition contributing to death 
but not related to the cause.  

During the June 2006 Board hearing, the appellant through her 
representative questioned whether the diagnosis of 
hypotension was an error and suggested it should be 
hypertension.  Although the appellant or her representative 
are not shown to have requisite medical training to proffer 
such a theory, the Board examined both conditions in 
determining whether service connection was warranted.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Cromley v. Brown, 
7 Vet. App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  
  
A review of the record reflects the veteran had a history of 
hypertension, but also indicates that around the time of his 
death, the veteran had low blood pressure readings, or 
hypotension.  

However, at the time of the veteran's death, he was not in 
receipt of service connection for any disability.  Nor were 
there any claims for service connection pending at the time 
of the veteran's death and the appellant does not contend 
that Dependency and Indemnity Compensation is payable based 
upon the veteran being rated as totally disabled at the time 
of his death pursuant to 38 U.S.C.A. § 1318.  

The benefit of the doubt rule provides that the appellant 
will prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
appellant prevails in her claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the appellant's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under applicable law, if the appellant establishes her 
entitlement to service connection for the cause of the 
veteran's death, she would be granted Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. 
§ 1310.  In order to do so, the evidence must establish that 
a service connected disability caused, hastened, or 
substantially and materially contributed to the veteran's 
death. 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death. 38 C.F.R. § 3.312(a).  The principal cause of 
death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death. 
38 C.F.R. § 3.312(c).  For the disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. See 38 U.S.C.A. § 
1310; 38 C.F.R. §§ 3.310, 3.312.

A service connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Furthermore, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310(a).  

Evidence of record reflects the veteran was hospitalized in 
mid-1998 with complaints of chest pain, difficulty breathing 
and total body pain.  During this hospitalization, the 
veteran was treated for hypotension, sepsis, respiratory 
failure and renal failure.  The veteran died three days after 
admission and the death certificate listed the cause of death 
as hypotension, due to or as a consequence of septic shock, 
due to or as a consequence of staph aureus infection.  An 
autopsy was performed and listed the final anatomical 
diagnoses as (1) acute staphylococcal pneumonia; (2) 
staphylococcal sepsis with miliary microabscesses in kidney 
and skin, rare microabscesses in heart; (3) acute splenitis; 
(4) marked obesity; (5) acute tubular necrosis; (6) left 
ventricular hypertrophy; (7) mild osteoarthritic lipping of 
spine; (8) history of glucose intolerance; (9) candida 
esophagitis; (10) moderate macrovesicular steatosis of liver; 
and (11) small bile duct hamartoma.  

As to direct service connection for the cause of death of the 
veteran, service medical records contain no reference to any 
complaints, treatment, or diagnoses of hypertension or 
hypotension, septic shock or a staph aureus infection during 
service.  As such, service connection for these causes of 
death listed on the veteran's death certificate is not 
warranted.  Nor does the appellant contend this to be the 
case.  

Rather, the appellant's principal contention is that the 
veteran was discharged from service because of his weight and 
that the veteran's weight contributed to the cause of his 
death.  Specifically, the appellant contends that the 
veteran's obesity caused his high blood pressure which in 
turn caused his death.  However, there is no competent 
medical evidence which supports this assertion.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).
Private hospital records dated in May 1998 reflect the 
veteran was obese, weighing approximately 400 pounds.  
However, obesity, in and of itself, is not a disability for 
which service connection may be granted.  Service connection 
may be granted, however, for any underlying disability or 
disease resulting in the obesity, such as an endocrine, 
psychiatric or digestive disorder.  Evidence of record does 
not contain a diagnosis of any underlying condition which 
caused the obesity.  To the extent that the veteran currently 
has or complains of the symptom in question, it has not been 
linked to any diagnosed disorder.  In this respect, it is not 
a disorder for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The appellant contends the veteran was discharged from 
service due to his weight.  This assertion is not confirmed 
by the evidence of record.  There is no evidence of a medical 
board opinion concerning the veteran's weight nor was a 
reason for discharge provided on the veteran's Report of 
Separation from the Armed Forces (DD 214).  In sum, there is 
no evidence of an underlying disability which caused the 
obesity, which in turn led to the veteran's death.  Without 
such a diagnosis, service connection is not warranted.

The appellant also contends that the veteran's obesity caused 
the veteran's hypertension or hypotension which in turn 
caused his death.  As noted above, there is no evidence of an 
inservice diagnosis of obesity.  Even if there were a 
diagnosis of obesity, service connection for cause of death 
is not warranted as there is no evidence that the obesity 
caused the hypertension or hypotension.  On the report of 
medical history completed by the veteran in March 1975 in 
connection with his separation from service, the veteran 
denied having high or low blood pressure.  Subsequent medical 
records document the presence of both hypertension and 
obesity but fail to provide a medical nexus connecting the 
two.  To find that the veteran's gain of 30 pounds during 
service was the cause of the hypotension/hypertension would 
require speculation.  The law has recognized in this regard 
that service connection may not be based on resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). 

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to military service.  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


